UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6639


CHARLES DELAND JACKSON, JR.,

                Petitioner - Appellant,

          v.

WARDEN, BUCKINGHAM CORRECTIONAL CENTER,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:09-cv-01157-JCC-IDD)


Submitted:   November 17, 2011            Decided:   November 22, 2011


Before KING, DAVIS, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Deland Jackson, Jr., Appellant Pro Se.      Rosemary
Virginia Bourne, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles      Deland   Jackson,       Jr.,   seeks     to   appeal    the

district court’s order denying relief on his 28 U.S.C. § 2254

(2006) petition.         The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                       See 28

U.S.C. § 2253(c)(1)(A) (2006).                A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2006).             When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating       that   reasonable    jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.             Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El   v.   Cockrell,     537 U.S. 322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                      Slack,
529 U.S. at 484-85.           We have independently reviewed the record

and conclude that Jackson has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We deny all of Jackson’s pending motions and we

dispense    with       oral   argument    because       the   facts     and    legal




                                          2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3